COURT OF APPEALS
SANDER BRYAN                        FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE CLERK
MARION                                CADENA-REEVES JUSTICE CENTER                              OFCOURT
 CHIEF JUSTICE                           300 DOLOROSA, SUITE 3200
KAREN ANGELINI                        SAN ANTONIO. TEXAS 78205-3037
MARIALYN BARNARD                     WWW.TXCOURTS.GOV/4THCOAASPX                               TELEPHONE
REBECAC. MARTINEZ                                                                             (210)335-2635
PATRICIA 0. ALVAREZ
LU7, ELENA D. CHAPA                                                                           FACSIMILE NO.
JASON PUI.LIAM                                                                                 (2J0) 335-2762
 JUSTICES

                                             .laniiary 22. 2015


 Timothy Patton                                            Patton G. Lochridge
 Timothy Patton, P.C.                                      McGinnis. Lochridge & Kilgorc. L.I
  14546 Brook Hollow #279                                  600 Congress Ave Ste 2100
 San Antonio. TX 78232                                     Austin. TX 78701-2986


  Robert Dubose
  Alexander Dubose Jefferson
  & Townsend LLP
  1844 Harvard St
  Houston, TX 77008-4342


 RE:        Court of Appeals Number:      04-14-00905-CV
            Style:                        Escondido Resources II. LLC v. Justaphor Ranch. L.C.

  Dear Counsel:


            In accordance with chapter 154 of the TEXAS Civil PRACTICE AND REMEDIES Code, we
 enclose a copy of the Court's Order of Referral of this appeal to our Alternative Dispute
  Resolution (ADR) program. The date and time of your Mediated Settlement Conference will be
 set by you.


            The responsibilities of the mediator are set forth in Section 154.053 of the Texas Civil
 Practice and Remedies Code.             The Court has established a policy requiring the justice
 responsible for ordering the ADR procedure to temporarily withdraw from (he appeal at this
 juncture.     This is done to insure the Court's commitment to the parties, in the event there is no
  settlement, that the Court will be unaware of the reason. Accordingly, all further communications
  with the Court from the mediator or attorneys of record shall be directed to the Clerk of the
  Court.
            On behalf of the entire Court. 1 thank you for your cooperation in this matter.

                                                           Very truly yours.




                                                           Maralyn Barnard, Justice
  cc;       Rachel Anne Ekery
            Wallace JetTerson
            JameS Palrick Keunan
            Jose M. Rubio Jr.
            J. Robin Lindley